DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board (see the board decision having notification date of December 4, 2020), but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 2, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
This Office Action is in response to Applicant’s response filed on February 2, 2021 (“February 2021 Response”) which contained inter alia, claim amendments (“February 2021 Claims”) and REMARKS (“February 2021 Remarks”).
Claims 25-38 and 40-55 are currently pending and have been examined. 
A Patent Trial and Appeal Board decision in an application has res judicata effect and is the “law of the case” and is thus controlling in that application and any subsequent, related application (See MPEP § 706.07(h) and MPEP § 2190, subsection II).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-26, 38, 40-41, and 53-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O'Sullivan et al. (US 2009/0164301 A1)(“O’Sullivan”) in view of Peters et al. (US 2011/0295848 A1)(“Peters”) and further in view of Achlioptas (US 9,367,850 B2)(“Achlioptas”) and Nichols et al. (US 2007/0233740 A1)(“Nichols”).

As to Claim 25, O’Sullivan discloses
a system for annotating an image, the system comprising a server (“server,” [0044]) having a processor and a memory (Fig.3), the server being configured to communicate with a first computing device (mobile device 1100) operated by a first user (user 302) of a plurality of users and a second computing device (another mobile device 1100)  operated by a second user (user 304) of the plurality of users ([0044]), the first computing device having a first display screen (display 1126) and a first-user input device (buttons 1120) and the second computing device having a second display screen (display 1126) and a second-user input device (buttons 1120)(“users 302 and 304 may use different devices” [0044]), the server further being configured to provide instructions to the first computing device and the second computing device to
configure the first computing device to display a plurality of images on the first display screen, each image of the plurality of images being displayed with a plurality of 
configure the second computing device to display the first image on the second display screen, and to display, for the first image, the plurality of command buttons associated with the first image (Fig.13), each command button of the plurality of command buttons associated with the first image being selectable using the second-user input device (“entered by the content producers or content consumers such as, for example, viewers of the content,” Fig.13).
O'Sullivan does not directly disclose 
the plurality of command buttons corresponding to a plurality of distinct ratings representing a plurality of selectable qualitative relationships between each user and the image, the plurality of command buttons, the plurality of distinct ratings and the plurality of selectable qualitative relationships being the same for each image of the plurality of images, each rating in the plurality of distinct ratings being different form the other ratings in the plurality of distinct ratings, and each selectable qualitative relationship in the plurality of selectable qualitative relationships being different from the other selectable qualitative relationships in the plurality of selectable qualitative relationships, such that i) each command button of the plurality of command buttons corresponds to a distinct rating in the plurality of distinct ratings, the distinct rating representing a 
associate a first rating with the first image in response to the first user selecting at least one command button from the plurality of command buttons associated with the first image to select at least one qualitative relationship between the first user and the first image, using the first-user input device, the at least one command button corresponding to at least one first rating, the first rating comprising information for identifying the at least one first rating; and
associate a second rating with the first image in response to the second user selecting at least one command button from the plurality of command buttons associated with the first image to select at least one qualitative relationship between the second user and the first image, using the second-user input device, the at least one command button corresponding to at least one second rating, the second rating comprising information for identifying the at least one second rating; and
the rating being a field, and
determine a correlation for each image of the plurality of images, the correlation comprising an image identifier, the first rating field, an identifier corresponding to the first user, the second rating field, and an identifier corresponding to the second user wherein the correlation is searchable based on at least one of the first rating field or the second rating field.
Peters teaches 
a plurality of command buttons (“buttons,” [0009]) corresponding to a plurality of distinct ratings representing a plurality of selectable qualitative relationships between each user and the image (ratings of “LIKE, DON’T KNOW, DON’T LIKE,” [0009]), the plurality of command buttons, the plurality of distinct ratings and the plurality of selectable qualitative relationships being the same for each image of the plurality of images (Fig.4, and [0009]), each rating in the plurality of distinct ratings being different from the other ratings in the plurality of distinct ratings (ratings for different users, [0009]), and each selectable qualitative relationship in the plurality of selectable qualitative relationships being different from the other selectable qualitative relationships in the plurality of selectable qualitative relationships (“LIKE, DON’T KNOW, DON’T LIKE” are each different qualitative descriptors, [0009]), such that i) each command button of the plurality of command buttons corresponds to a distinct rating in the plurality of distinct ratings ([0009]), the distinct rating representing a selectable qualitative relationship in the plurality of qualitative relationships ([0009]), and ii) at least two command buttons are selectable by each user to select at least two distinct ratings representing at least two different qualitative relationships (“two or three buttons,” [0009]),
associate a first rating with the first image in response to the first user selecting at least one command button from the plurality of command buttons associated with the first image to select at least one qualitative relationship between the first user and the first image, using the first-user input device (user electronic device 20 of a first user)(Fig.4 and [0009]), the at least one command button corresponding to at least one first rating, 
associate a second rating with the first image in response to the second user selecting at least one command button from the plurality of command buttons associated with the first image to select at least one qualitative relationship between the second user and the first image, using the second-user input device (user electronic device 20 of a second user)(Fig.4 and [0009]), the at least one command button corresponding to at least one second rating, the second rating comprising information for identifying the at least one second rating (Fig.4 and [0009]); and
determine a correlation for each image of the plurality of images, the correlation comprising an image identifier, the first rating, an identifier corresponding to the first user, the second rating, and an identifier corresponding to the second user (User decisions and response times are sent to a database where they are compared to aggregate responses. The system compares the results to aggregate responses and speeds in its  database to create ratings for every product, music clip, word, photo, other image, and user, [0007]) wherein the correlation is searchable based on at least one of the first rating or the second rating (“a searchable database of public opinion is created and hosted online” [0007]).
Achlioptas teaches the at least two command buttons are concurrently selectable by each user (“Each button is associated with a different semantic. For example, button 530 indicates "I care about this" 535; button 540 declares "negative opinion" 545, and button 550 expresses "positive opinion" 555. The user can select or click on one more buttons
Nichols teaches the rating field (user rating 216 field, [0016]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify O’Sullivan by the feature of Peters and further in view of the features of Achlioptas and Nichols and in particular to include in O’Sullivan, Peter’s features of the plurality of command buttons corresponding to a plurality of distinct ratings representing a plurality of selectable qualitative relationships between each user and the image, the plurality of command buttons, the plurality of distinct ratings and the plurality of selectable qualitative relationships being the same for each image of the plurality of images, each rating in the plurality of distinct ratings being different form the other ratings in the plurality of distinct ratings, and each selectable qualitative relationship in the plurality of selectable qualitative relationships being different from the other selectable qualitative relationships in the plurality of selectable qualitative relationships, such that i) each command button of the plurality of command buttons corresponds to a distinct rating in the plurality of distinct ratings, the distinct rating representing a selectable qualitative relationship in the plurality of qualitative relationships, and ii) at least two command buttons are selectable by each user to select at least two distinct ratings representing at least two different qualitative relationships associate a first rating with the first image in response to the first user selecting at least one command button from the plurality of command buttons associated with the first image to select at least one qualitative relationship between the first user and the first image, using the first-user input device, the at least one command button corresponding to at least one first rating, the first rating comprising information for identifying the at least one first rating; and associate a second rating with the first image in response to the second user selecting at least one command button from the plurality of command buttons associated with the first image to select at least one qualitative relationship 

As to Claim 26, the O’Sullivan/Peters/Achlioptas/Nichols combination discloses as discussed above.
O'Sullivan does not directly disclose  
wherein the server is further configured to store on the memory a first-image record comprising the correlation, the server being further configured to 
receive the correlation; store the correlation in the first-image record; and 
associate the first-image record with the first image such that the first image is identifiable and retrievable from memory based on the associated first-image record and the associated first-image record is identifiable and retrievable from memory based on the first image.
Peters teaches
wherein the server is further configured to store on the memory a first-image record comprising the correlation ([0007]), the server being further configured to 
receive the correlation ([0007]); store the correlation in the first-image record ([0007]); and 
associate the first-image record with the first image such that the first image is identifiable and retrievable from memory based on the associated first-image record and the associated first-image record is identifiable and retrievable from memory based on the first image ([0007]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols combination by the features of Peters and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols combination the features of wherein the server is further configured to store on the memory a first-image record comprising the correlation, the server being further configured to receive the correlation; store the correlation in the first-image record; and associate the first-image record with the first image such that the first image is identifiable and retrievable from memory based on the associated first-image record and the associated first-image record is identifiable and retrievable from memory based on the first image as taught by Peters.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide a more “user-friendly system” (Peters, [0009]).  

As to Claim 38, the O’Sullivan/Peters/Achlioptas/Nichols combination discloses as discussed above.  O'Sullivan further discloses wherein the server is further configured to instruct the first computing device to display only one image of the plurality of images on the first display screen at a time, such that when the one image is the first image, no other images are concurrently displayed and the plurality of command buttons associated with the first image are accessible at the time (Fig.11).

As to Claim 40, O’Sullivan discloses 
a method for annotating an image using an image annotation system, the image annotation system comprising a server (“Server,” [0044]) having a processor and a memory (Fig.3), the method comprising:
configuring the server to communicate with a first computing device (mobile device 1100) operated by a first user (user 302) of a plurality of users and a second computing device (another mobile device 1100) operated by a second user (user 304) of the plurality of users ([0044]), the first computing device having a first display screen (display 1126) and a first-user input device (buttons 1120) and the second computing device having a second display screen (display 1126) and a second-user input device (buttons 1120)(“users 302 and 304 may use different devices” [0044]);
operating the server to instruct the first computing device to
display a plurality of images on the first display screen, each image of the plurality of images being displayed with a plurality of command buttons (buttons displayed in Fig.13), 
operating the server to instruct the second computing device to display the first image on the second display screen, and to display, for the first image, the plurality of command buttons associated with the first image, each command button of the plurality of command buttons associated with the first image being selectable using the second-user input device (“entered by the content producers or content consumers such as, for example, viewers of the content,” Fig.13).
O'Sullivan does not directly disclose 
the plurality of command buttons corresponding to a plurality of distinct ratings representing a plurality of selectable qualitative relationships between each user and the image, the plurality of command buttons, the plurality of distinct ratings and the plurality of selectable qualitative relationships being the same for each image of the plurality of images, each rating in the plurality of distinct ratings being different form the other 
associating a first rating with the first image in response to the first user selecting at least one command button from the plurality of command buttons associated with the first image to select at least one qualitative relationship between the first user and the first image, using the first-user input device, the at least one command button corresponding to at least one first rating, the first rating comprising information for identifying the at least one first rating; and
associating a second rating with the first image in response to the second user selecting at least one command button from the plurality of command buttons associated with the first image to select at least one qualitative relationship between the second user and the first image, using the second-user input device, the at least one command button corresponding to at least one second rating, the second rating comprising information for identifying the at least one second rating; and
the rating being a field, and
determine a correlation for each image of the plurality of images, the correlation comprising an image identifier, the first rating field, an identifier corresponding to the 
Peters teaches 
a plurality of command buttons (“buttons,” [0009]) corresponding to a plurality of distinct ratings representing a plurality of selectable qualitative relationships between each user and the image (ratings of “LIKE, DON’T KNOW, DON’T LIKE,” [0009]), the plurality of command buttons, the plurality of distinct ratings and the plurality of selectable qualitative relationships being the same for each image of the plurality of images (Fig.4, and [0009]), each rating in the plurality of distinct ratings being different from the other ratings in the plurality of distinct ratings (ratings for different users, [0009]), and each selectable qualitative relationship in the plurality of selectable qualitative relationships being different from the other selectable qualitative relationships in the plurality of selectable qualitative relationships (“LIKE, DON’T KNOW, DON’T LIKE” are each different qualitative descriptors, [0009]), such that i) each command button of the plurality of command buttons corresponds to a distinct rating in the plurality of distinct ratings ([0009]), the distinct rating representing a selectable qualitative relationship in the plurality of qualitative relationships ([0009]), and ii) at least two command buttons are selectable by each user to select at least two distinct ratings representing at least two different qualitative relationships (“two or three buttons,” [0009]),
associating a first rating with the first image in response to the first user selecting at least one command button from the plurality of command buttons associated with the 
associating a second rating with the first image in response to the second user selecting at least one command button from the plurality of command buttons associated with the first image to select at least one qualitative relationship between the second user and the first image, using the second-user input device (user electronic device 20 of a second user)(Fig.4 and [0009]), the at least one command button corresponding to at least one second rating, the second rating comprising information for identifying the at least one second rating (Fig.4 and [0009]); and
determining a correlation for each image of the plurality of images, the correlation comprising an image identifier, the first rating, an identifier corresponding to the first user, the second rating, and an identifier corresponding to the second user (User decisions and response times are sent to a database where they are compared to aggregate responses. The system compares the results to aggregate responses and speeds in its  database to create ratings for every product, music clip, word, photo, other image, and user, [0007]) wherein the correlation is searchable based on at least one of the first rating or the second rating(“a searchable database of public opinion is created and hosted online” [0007]).
Achlioptas teaches the at least two command buttons are concurrently selectable by each user (“Each button is associated with a different semantic. For example, button 530 indicates "I can select or click on one more buttons such as "I care about this" and "positive opinion".” C.9, L.14-20).
Nichols teaches the rating field (user rating 216 field, [0016]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify O'Sullivan by the feature of Peters and further in view of the features of Achlioptas and Nichols; and in particular to include in O’Sullivan, Peter’s features of the plurality of command buttons corresponding to a plurality of distinct ratings representing a plurality of selectable qualitative relationships between each user and the image, the plurality of command buttons, the plurality of distinct ratings and the plurality of selectable qualitative relationships being the same for each image of the plurality of images, each rating in the plurality of distinct ratings being different form the other ratings in the plurality of distinct ratings, and each selectable qualitative relationship in the plurality of selectable qualitative relationships being different from the other selectable qualitative relationships in the plurality of selectable qualitative relationships, such that i) each command button of the plurality of command buttons corresponds to a distinct rating in the plurality of distinct ratings, the distinct rating representing a selectable qualitative relationship in the plurality of qualitative relationships, and ii) at least two command buttons are selectable by each user to select at least two distinct ratings representing at least two different qualitative relationships associating a first rating with the first image in response to the first user selecting at least one command button from the plurality of command buttons associated with the first image to select at least one qualitative relationship between the first user and the first image, using the first-user input device, the at least one command button corresponding to at least one first rating, the first rating comprising information 

As to Claim 41, the O’Sullivan/Peters/Achlioptas/Nichols combination discloses as discussed above.
O'Sullivan does not directly disclose  
wherein the server is further configured to store on the memory a first-image record comprising the correlation, the server being further configured to 
receive the correlation; store the correlation in the first-image record; and 
associate the first-image record with the first image such that the first image is identifiable and retrievable from memory based on the associated first-image record and the associated first-image record is identifiable and retrievable from memory based on the first image.
Peters teaches
wherein the server is further configured to store on the memory a first-image record comprising the correlation ([0007]), the server being further configured to 
receive the correlation ([0007]); store the correlation in the first-image record ([0007]); and 
associate the first-image record with the first image such that the first image is identifiable and retrievable from memory based on the associated first-image record and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols combination by the features of Peters and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols combination the features of wherein the server is further configured to store on the memory a first-image record comprising the correlation, the server being further configured to receive the correlation; store the correlation in the first-image record; and associate the first-image record with the first image such that the first image is identifiable and retrievable from memory based on the associated first-image record and the associated first-image record is identifiable and retrievable from memory based on the first image as taught by Peters.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide a more “user-friendly system” (Peters, [0009]).  

As to Claim 53, the O’Sullivan/Peters/Achlioptas/Nichols combination discloses as discussed above.  O'Sullivan further discloses operating the server to instruct the first computing device to display only one image of the plurality of images on the first display screen at a time, such that when the one image is the first image, no other images are concurrently displayed and the plurality of command buttons associated with the first image are accessible at the time (Fig.11).

As to Claim 54, the O’Sullivan/Peters/Achlioptas/Nichols combination discloses as discussed above.  O'Sullivan further discloses wherein the first rating and the second rating are the same ([0032] and [0050]).

Claims 27-29, 34, 42-44, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O'Sullivan in view of Peters and further in view of Achlioptas and Nichols and Keil (US 2003/0088457 A1)(“Keil”).

As to Claim 27, the O’Sullivan/Peters/Achlioptas/Nichols combination discloses as discussed above. 
O'Sullivan further discloses wherein an item is shown in the first image ([0003]).
O'Sullivan does not directly disclose the item corresponding to a purchasable product, and the first-image record further comprises at least one of an item-name field comprising information for identifying a brand of the item shown in the first image and a category field comprising information for identifying a category of the item.
Keil teaches an item corresponding to a purchasable product ([0148]), and the first-image record further comprises at least one of an item-name field comprising information for identifying a brand of the item shown in the first image (brand field 660) and a category field (category field 610) comprising information for identifying a category of the item ([0096]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols combination by the feature of Keil and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols combination the item corresponding to a purchasable product, and the first-image record further comprises at least one of an item-name field comprising information for identifying a brand of the item shown in 

As to Claim 28, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above.  
O'Sullivan does not directly disclose
wherein the first-image record further comprises a first-user identification field and a second-user identification field, the server being further configured to 
receive from the first computing device in response to the first user selecting the at least one command button, the identifier corresponding to the first user for distinguishing the first user from other users of the plurality of users;
receive from the second computing device in response to the second user selecting the at least one command button, the identifier corresponding to the second user for distinguishing the first user from other users of the plurality of users;
store the identifier for distinguishing the first user in the first-user identification field and the identifier for distinguishing the second user in the second-user identification field.
Peters teaches 
a first-image record further comprises a first-user identification field and a second-user identification field (Fig.6), a server being configured to 
receive from the first computing device in response to the first user selecting the at least one command button, the identifier (“Player A,” Fig.6) corresponding to the first user for distinguishing the first user from other users of the plurality of users (Fig.6);
receive from the second computing device in response to the second user selecting the at least one command button, the identifier (“Player B,” Fig.6) corresponding to the second user for distinguishing the first user from other users of the plurality of users (Fig.6);
store the identifier for distinguishing the first user in the first-user identification field and the identifier for distinguishing the second user in the second-user identification field (Fig.6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols combination by the features of Peters and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols combination the features of wherein the first-image record further comprises a first-user identification field and a second-user identification field, the server being further configured to receive from the first computing device in response to the first user selecting the at least one command button, the identifier corresponding to the first user for distinguishing the first user from other users of the plurality of users; receive from the second computing device in response to the second user selecting the at least one command button, the identifier corresponding to the second user for distinguishing the first user from other users of the plurality of users; store the identifier for distinguishing the first user in the first-user identification field and the identifier for distinguishing the second user in the second-user identification field as taught by Peters.  A 

As to Claim 29, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above.  
O'Sullivan does not directly disclose wherein the identifier corresponding to the first user is linked to the first rating filed such that the first rating field can be identified and distinguished from other rating fields based on the identifier corresponding to the first user and wherein the identifier corresponding to the second user is linked to the second rating field such that the second rating field can be identified and distinguished from other rating fields based on the identifier corresponding to the second user.
Peteres teaches wherein the identifier corresponding to the first user is linked to the first rating filed such that the first rating field can be identified and distinguished from other rating fields based on the identifier corresponding to the first user (Fig.6) and wherein the identifier corresponding to the second user is linked to the second rating field such that the second rating field can be identified and distinguished from other rating fields based on the identifier corresponding to the second user (Fig.6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols combination by the features of Peters and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols combination the features of wherein the identifier corresponding to the first user is linked to the first rating filed such that the first rating field can be identified and distinguished from other rating fields based on the identifier corresponding to the first user and wherein the identifier corresponding to the 

As to Claim 34, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above.  O'Sullivan further discloses wherein the server is further configured to
track and store on the memory information regarding the first user ([0040]);
communicate with a third computing device having a third display screen ([0053]); and
in response to receiving a request from the third computing device to provide analytics regarding the first image ([0073]),
retrieve from the memory the first-image record ([0053]),
distinguish the first user from other users of the plurality of users based on the first-user identification field ([0052]),
retrieve from the memory the information regarding the first user ([0053]), and
provide instructions to the third computing device to configure the third computing device to display on the third display screen analytics derived based on the first-image record and the information regarding the first user ([0053]).

As to Claim 42, the O’Sullivan/Peters/Achlioptas/Nichols combination discloses as discussed above.  
O'Sullivan further discloses wherein an item is shown in the first image ([0003]).
O'Sullivan does not directly disclose the item corresponding to a purchasable product, and the first-image record further comprises at least one of an item-name field comprising information for identifying a brand of the item shown in the first image and a category field comprising information for identifying a category of the item.
Keil teaches an item corresponding to a purchasable product ([0148]), and the first-image record further comprises at least one of an item-name field comprising information for identifying a brand of the item shown in the first image (brand field 660) and a category field (category field 610) comprising information for identifying a category of the item ([0096]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols combination by the feature of Keil and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols combination the item corresponding to a purchasable product, and the first-image record further comprises at least one of an item-name field comprising information for identifying a brand of the item shown in the first image and a category field comprising information for identifying a category of the item as taught by Keil.  A person having ordinary skill in the art would have been motivated to combine these features because it would help increase electronic commerce by “offer[ing] a vast amount of products and services to consumers” (O'Sullivan, [0002]).

As to Claim 43, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above.  
O'Sullivan does not directly disclose
wherein the first-image record further comprises a first-user identification field and a second-user identification field, the method further comprising 
receiving at the server from the first computing device in response to the first user selecting the at least one command button, the identifier corresponding to the first user for distinguishing the first user from other users of the plurality of users;
receiving at the server from the second computing device in response to the second user selecting the at least one command button, the identifier corresponding to the second user for distinguishing the first user from other users of the plurality of users;
storing the identifier for distinguishing the first user in the first-user identification field and the identifier for distinguishing the second user in the second-user identification field.
Peters teaches 
a first-image record further comprises a first-user identification field and a second-user identification field (Fig.6), 
receiving at the server from the first computing device in response to the first user selecting the at least one command button, the identifier (“Player A,” Fig.6) corresponding to the first user for distinguishing the first user from other users of the plurality of users (Fig.6);
receiving at the server from the second computing device in response to the second user selecting the at least one command button, the identifier (“Player B,” Fig.6) corresponding to the second user for distinguishing the first user from other users of the plurality of users (Fig.6);
storing the identifier for distinguishing the first user in the first-user identification field and the identifier for distinguishing the second user in the second-user identification field (Fig.6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols combination by the features of Peters and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols combination the features of wherein the first-image record further comprises a first-user identification field and a second-user identification field, receiving at the server from the first computing device in response to the first user selecting the at least one command button, the identifier corresponding to the first user for distinguishing the first user from other users of the plurality of users; receiving at the server from the second computing device in response to the second user selecting the at least one command button, the identifier corresponding to the second user for distinguishing the first user from other users of the plurality of users; storing the identifier for distinguishing the first user in the first-user identification field and the identifier for distinguishing the second user in the second-user identification field as taught by Peters.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide a more “user-friendly system” (Peters, [0009]).  

As to Claim 44, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above.  
O'Sullivan does not directly disclose wherein the identifier corresponding to the first user is linked to the first rating filed such that the first rating field can be identified and distinguished from other rating fields based on the identifier corresponding to the first user and wherein the 
Peters teaches wherein the identifier corresponding to the first user is linked to the first rating filed such that the first rating field can be identified and distinguished from other rating fields based on the identifier corresponding to the first user (Fig.6) and wherein the identifier corresponding to the second user is linked to the second rating field such that the second rating field can be identified and distinguished from other rating fields based on the identifier corresponding to the second user (Fig.6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols combination by the features of Peters and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols combination the features of wherein the identifier corresponding to the first user is linked to the first rating filed such that the first rating field can be identified and distinguished from other rating fields based on the identifier corresponding to the first user and wherein the identifier corresponding to the second user is linked to the second rating field such that the second rating field can be identified and distinguished from other rating fields based on the identifier corresponding to the second user as taught by Peters.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide a more “user-friendly system” (Peters, [0009]).  

As to Claim 49, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above.  O'Sullivan further discloses 
tracking and storing on the memory information regarding the first user ([0040]);
configuring the server to communicate with a third computing device having a third display screen ([0053]); and
in response to receiving a request at the server from the third computing device to provide analytics regarding the first image ([0073]),
retrieving from the memory the first-image record ([0053]),
distinguishing the first user from other users of the plurality of users based on the first-user identification field ([0052]),
retrieving from the memory the information regarding the first user ([0053]), and
operating the server to instruct the third computing device to display on the third display screen analytics derived based on the first-image record and the information regarding the first user ([0053]).

Claims 30-33, 45-48, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O'Sullivan in view of Peters and further in view of Achlioptas and Nichols and Keil and Morton (US 2008/0010263 A1)(“Morton”).

As to Claim 30, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above. 
O'Sullivan further discloses 
wherein the memory is configured to store the plurality of images and a plurality of image records comprising the first-image record ([0044]), each image of the plurality of images being associated with an image record of the plurality of image records such that that image is identifiable and retrievable from memory based on the associated image 
for each image of the plurality of images, the associated image record comprising a plurality of fields ([0039]), the plurality of fields comprising one or more user identification fields ([0039]), and at least one of an item-name field (“title or caption” [0039]) and a category field ([0039]), wherein each user identification field of the one or more user identification fields comprises information for distinguishing a user of the plurality of users from other users of the plurality of users ([0049], [0069]),
each rating field of the one or more rating fields comprises information for identifying a rating corresponding to a command button of the plurality of command buttons associated with each image of the plurality of images ([0069]),
each user identification field of the one or more user identification fields is linked to one or more respective rating fields of the one or more rating fields such that each rating field of the one or more respective rating fields can be identified and distinguished from other rating fields of the one or more rating fields based on that user identification field ([0044], [0049], [0069]);
the server is further configured to 
communicate with a third computing device having a third display screen ([0007]);
receive a search command from the third computing device, the search command defining a search target ([0033], [0045]);
for each image record of the plurality of image records, search image records for information satisfying the search target ([0033]);
for each image record of the plurality of image records having one or more fields comprising information satisfying the search target ([0033]),
identify and retrieve an image associated with that image record from the memory ([0033]), and
provide instructions to the third computing device to configure the third computing device to display on the third display screen the image associated with that image record ([0033]).
Nichols teaches one or more rating fields ([0018]).
Keil teaches the item-name field comprises information for identifying a brand of an item shown in that image ([0096]), the category field comprises information for identifying a category of the item shown in that image ([0096]).
O'Sullivan does not directly disclose searching image records comprises searching the fields (each user identification field of the one or more user identification fields, each rating field of the one or more rating fields, and at least one of the item-name field and the category field) of the image record.
Morton teaches searching fields of the image record ([0015] and [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination by the feature of Morton and in particular to include searching of fields as taught by Morton in the searching of records of the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination.  A person having ordinary skill in the art would have been motivated to combine these features because this would help “to determine whether a data file is relevant to a user” (Morton, [0015]).

As to Claim 31, the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination discloses as discussed above.  O'Sullivan further discloses 
wherein the information for satisfying the search target comprises the information for identifying the first rating and the identifier for distinguishing the first user from other users of the plurality of users ([0039], [0070]), and
the server is further configured to,
for each image record of the plurality of image records, search in image records for the information satisfying the search target ([0033]);
identify and retrieve the first image based on the first-image record ([0033]); and
provide instructions to the third computing device to configure the third computing device to display on the third display screen at least the first image ([0069]-[0070]).
O'Sullivan does not directly disclose searching image records comprises searching the fields (each user identification field of the one or more user identification fields, each rating field of the one or more rating fields) of the image record.
Morton teaches searching fields of the image record ([0015] and [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination by the feature of Morton and in particular to include searching of fields as taught by Morton in the searching of records of the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination.  A person having ordinary skill in the art would have been motivated to combine these features because this would help “to determine whether a data file is relevant to a user” (Morton, [0015]).

As to Claim 32, the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination discloses as discussed above.  O'Sullivan further discloses 
wherein the first-image record comprises the item-name field and the information for satisfying the search target comprises information for identifying the brand of the item shown in the first image ([0039]), and
the server is further configured to,
for each image record of the plurality of image records, search image records for the information for satisfying the search target ([0040]-[0041], [0070]);
identify and retrieve the first image based on the first-image record ([0040], [0070]); and
provide instructions to the third computing device to configure the third computing device to display on the third display screen at least the first image ([0069]-[0070]).
O'Sullivan does not directly disclose searching image records comprises searching the fields (item-name field) of the image record.
Morton teaches searching fields of an image record ([0015] and [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination by the feature of Morton and in particular to include searching of fields as taught by Morton in the searching of records of the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination.  A person having ordinary skill in the art would have been motivated to combine these features because this would help “to determine whether a data file is relevant to a user” (Morton, [0015]).

As to Claim 33, the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination discloses as discussed above.  O'Sullivan further discloses 
wherein the first-image record comprises the category field and the information for satisfying the search target comprises information for identifying the category of the item shown in the first image ([0039]), and
the server is further configured to,
for each image record of the plurality of image records, search image records for the information for satisfying the search target ([0040], [0070]);
identify and retrieve the first image based on the first-image record ([0040], [0070]); and
provide instructions to the third computing device to configure the third computing device to display on the third display screen at least the first image ([0069]- [0070]).
O'Sullivan does not directly disclose searching image records comprises searching the fields (category field) of the image record.
Morton teaches searching fields of an image record ([0015] and [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination by the feature of Morton and in particular to include searching of fields as taught by Morton in the searching of records of the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination.  A person having ordinary skill in the art would have been motivated to combine these features because this would help “to determine whether a data file is relevant to a user” (Morton, [0015]).

As to Claim 45, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above.  O'Sullivan further discloses 
storing on the memory the plurality of images and a plurality of image records comprising the first-image record ([0044]), each image of the plurality of images being associated with an image record of the plurality of image records such that that image is identifiable and retrievable from memory based on the associated image record and the associated image record is identifiable and retrievable from memory based on that image ([0044], [0069]),
for each image of the plurality of images, the associated image record comprising a plurality of fields ([0039]), the plurality of fields comprising one or more user identification fields ([0039]), and at least one of an item-name field (“title or caption,” [0039]) and a category field, wherein
each user identification field of the one or more user identification fields comprises information for distinguishing a user of the plurality of users from other users of the plurality of users ([0044], [0049], [0069]),
each rating field of the one or more rating fields comprises information for identifying a rating corresponding to a command button of the plurality of command buttons associated with each image of the plurality of images ([0069]),
each user identification field of the one or more user identification fields is linked to one or more respective rating fields of the one or more rating fields such that each rating field of the one or more respective rating fields can be identified and distinguished 
configuring the server to communicate with a third computing device having a third display screen ([0007]);
receiving at the server a search command from the third computing device, the search command defining a search target ([0033], [0045]);
for each image record of the plurality of image records, searching in image records for information satisfying the search target ([0033]);
for each image record of the plurality of image records having one or more fields comprising information satisfying the search target ([0033]),
identifying and retrieving an image associated with that image record from the memory ([0033]); and
operating the server to instruct the third computing device to display on the third display screen the image associated with that image record ([0033]).
Nichols teaches one or more rating fields ([0018]).
Keil teaches the item-name field comprises information for identifying a brand of an item shown in that image ([0096]), the category field comprises information for identifying a category of the item shown in that image ([0096]).
O'Sullivan does not directly disclose searching image records comprises searching the fields (each user identification field of the one or more user identification fields, each rating field of the one or more rating fields, and at least one of the item-name field and the category field) of the image record.
Morton teaches searching fields of an image record ([0015] and [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination by the feature of Morton and in particular to include searching of fields as taught by Morton in the searching of records of the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination.  A person having ordinary skill in the art would have been motivated to combine these features because this would help “to determine whether a data file is relevant to a user” (Morton, [0015]).

As to Claim 46, the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination discloses as discussed above.  O'Sullivan further discloses 
wherein the information for satisfying the search target comprises the information for identifying the first rating and the identifier for distinguishing the first user from other users of the plurality of users ([0039], [0070]), the method further comprising,
for each image record of the plurality of image records, searching in image records for the information satisfying the search target ([0033]);
identifying and retrieving the first image based on the first-image record ([0033]); and
operating the server to instruct the third computing device to display on the third display screen at least the first image ([0069]-[0070]).
O'Sullivan does not directly disclose searching image records comprises searching the fields (each user identification field of the one or more user identification fields, each rating field of the one or more rating fields) of the image record.
Morton teaches searching fields of an image record ([0015] and [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination by the feature of Morton and in particular to include searching of fields as taught by Morton in the searching of records of the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination.  A person having ordinary skill in the art would have been motivated to combine these features because this would help “to determine whether a data file is relevant to a user” (Morton, [0015]).

As to Claim 47, the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination discloses as discussed above.  O'Sullivan further discloses wherein the first-image record comprises the item-name field and the information for satisfying the search target comprises information for identifying the brand of the item shown in the first image ([0039]), the method further comprising,
for each image record of the plurality of image records, searching image records for the information for satisfying the search target ([0040], [0070]);
identifying and retrieving the first image based on the first-image record ([0040], [0070]); and
operating the server to instruct the third computing device to display on the third display screen at least the first image ([0069]-[0070]).
O'Sullivan does not directly disclose searching image records comprises searching the fields (item-name field) of the image record.
Morton teaches searching fields of an image record ([0015] and [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination by the feature 

As to Claim 48, the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination discloses as discussed above.  O'Sullivan further discloses wherein the first-image record comprises the category field and the information for satisfying the search target comprises information for identifying the category of the item shown in the first image ([0039]), the method further comprising,
for each image record of the plurality of image records, searching image records for the information for satisfying the search target ([0040], [0070]);
identifying and retrieving the first image based on the first-image record ([0040], [0070]); and
operating the server to instruct the third computing device to display on the third display screen at least the first image ([0069]-[0070]).
O'Sullivan does not directly disclose searching image records comprises searching the fields (category field) of the image record.
Morton teaches searching fields of an image record ([0015] and [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination by the feature of Morton and in particular to include searching of fields as taught by Morton in the searching of records of the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination.  A 

As to Claim 55, the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination discloses as discussed above.  
O'Sullivan does not directly disclose
associate an additional first rating field with the first image in response to the first user selecting from the plurality of command buttons associated with the first image, using the first-user input device, an additional at least one command button different from the at least one command button and corresponding to an additional first rating different from the first rating, the additional first rating field comprising information for identifying the additional first rating;
associate an additional second rating field with the first image in response to the second user selecting from the plurality of command buttons associated with the first image, using the second-user input device, an additional at least one command button different from the at least one command button corresponding: and to an additional second rating different from the second rating, the additional second rating field comprising information for identifying the additional second rating;
communicate with a third computing device having a third display screen.
Peters teaches 
associate an additional first rating field with the first image in response to the first user selecting from the plurality of command buttons associated with the first image, using the first-user input device, an additional at least one command button (“DON’T 
associate an additional second rating field with the first image in response to the second user selecting from the plurality of command buttons associated with the first image, using the second-user input device, an additional at least one command button (“DON’T KNOW button” [0009]) different from the at least one command button corresponding: and to an additional second rating different from the second rating, the additional second rating field comprising information for identifying the additional second rating (Figs.5-6 and [0009]);
communicate with a third computing device having a third display screen (screen of a third user device associated with the multiple users, [0007]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination by the features of Peters and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols/Keil/Morton combination the features of  associate an additional first rating field with the first image in response to the first user selecting from the plurality of command buttons associated with the first image, using the first-user input device, an additional at least one command button different from the at least one command button and corresponding to an additional first rating different from the first rating, the additional first rating field comprising information for identifying the additional first rating; associate an additional second rating field with the first image in response to the second user selecting from the plurality .  

Claims 35 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O'Sullivan in view of Peters and further in view of Achlioptas and Nichols and Keil and Xie et al. (US 2008/0052151 A1)(“Xie”).

As to Claim 35, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above. 
O'Sullivan further discloses wherein the information regarding the first user comprises information for determining a location at which the first user is located ([0007], [0041]), and the analytics derived based on the first-image record ([0073]).
O'Sullivan does not directly disclose the information regarding the first user comprise a graphical map interface visually indicating the location at which the first user is located.
Xie teaches information regarding the first user comprise a graphical map interface visually indicating the location at which the first user is located ([0001]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination by the feature of Xie and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination 

As to Claim 50, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above.  
O'Sullivan further discloses wherein the information regarding the first user comprises information for determining a location at which the first user is located ([0007], [0041]), and the analytics derived based on the first-image record ([0073]).
O'Sullivan does not directly disclose the information regarding the first user comprise a graphical map interface visually indicating the location at which the first user is located.
Xie teaches information regarding the first user comprise a graphical map interface visually indicating the location at which the first user is located ([0001]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination by the feature of Xie and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination information regarding the first user comprise a graphical map interface visually indicating the location at which the first user is located as taught by Xie.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to serve more relevant advertisements.

Claims 36 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O'Sullivan in view of Peters and further in view of Achlioptas and Nichols and Keil and Phillips (US 2007/0239722 A1)(“Phillips”).

As to Claim 36, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above.
O'Sullivan does not directly disclose wherein the information regarding the first user comprises information for determining a number of computing devices operated by respective users of the plurality of users to which the first computing device communicated the first image.
Phillips teaches wherein the information regarding the first user comprises information for determining a number of computing devices operated by respective users of the plurality of users ([0019]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination by the feature of Phillips and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination the feature wherein the information regarding the first user comprises information for determining a number of computing devices operated by respective users of the plurality of users to which the first computing device communicated the first image as taught by Phillips.  A person having ordinary skill in the art would have been motivated to combine these features because it would help facilitate distribution of content (Phillips, [0002]).

As to Claim 51, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above. 
O'Sullivan does not directly disclose wherein the information regarding the first user comprises information for determining a number of computing devices operated by respective users of the plurality of users to which the first computing device communicated the first image.
Phillips teaches wherein the information regarding the first user comprises information for determining a number of computing devices operated by respective users of the plurality of users ([0019]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination by the feature of Phillips and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination the feature wherein the information regarding the first user comprises information for determining a number of computing devices operated by respective users of the plurality of users to which the first computing device communicated the first image as taught by Phillips.  A person having ordinary skill in the art would have been motivated to combine these features because it would help facilitate distribution of content (Phillips, [0002]).

Claims 37 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O'Sullivan in view of Peters and further in view of Achlioptas and Nichols and Keil and Kobayashi et al. (US 2008/0275962 A1)(“Kobayashi”).

As to Claim 37, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above.
O'Sullivan does not directly disclose wherein the information regarding the first user comprises information for identifying to which computing devices operated by respective users of the plurality of users the first computing device communicated the first image, and the 
Kobayashi teaches wherein the information regarding the first user comprises information for identifying to which computing devices operated by respective users of the plurality of users the first computing device communicated the first image (“computer ID field 404 for computer identifier used by the user 100,” [0097]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination by the feature of Kobayashi and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination the information for identifying to which computing devices operated by respective users of the plurality of users the first computing device communicated the first image as taught by Kobayashi.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to restore data in the event of data failure (Kobayashi, [0017]).

As to Claim 52, the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination discloses as discussed above. 
O'Sullivan does not directly disclose wherein the information regarding the first user comprises information for identifying to which computing devices operated by respective users of the plurality of users the first computing device communicated the first image, and the information for distinguishing the second user and the information for identifying the second-
Kobayashi teaches wherein the information regarding the first user comprises information for identifying to which computing devices operated by respective users of the plurality of users the first computing device communicated the first image (“computer ID field 404 for computer identifier used by the user 100,” [0097]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination by the feature of Kobayashi and in particular to include in the O’Sullivan/Peters/Achlioptas/Nichols/Keil combination the information for identifying to which computing devices operated by respective users of the plurality of users the first computing device communicated the first image as taught by Kobayashi.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to restore data in the event of data failure (Kobayashi, [0017]).

Response to Arguments
Applicant's arguments filed in the February 2021 Remarks have been fully considered and addressed below.
Applicant is reminded that a Patent Trial and Appeal Board decision in an application has res judicata effect and is the “law of the case” and is thus controlling in that application and any subsequent, related application. Therefore, a submission containing arguments without either an 
Applicant’s arguments in the February 2021 Remarks regarding O’Sullivan, Peters, and/or Nichols and directed to the newly amended aspect of “concurrently” (in the limitation of “at least two command buttons are concurrently selectable”) are moot since none of those references are presently relied upon to teach that feature.
On page 23 of the February 2021 Remarks, Applicant argues that “there does not appear to be any motivation to make the command buttons concurrently selectable because the options associated with the selections are mutually exclusive. These mutually exclusive options in Peters include: LIKE and DON'T LIKE, or LIKE, DON'T KNOW, DON'T LIKE, etc. (see e.g. [0009]). Therefore, providing concurrently selectable command buttons would lead to inconsistent user inputs and would therefore be meaningless” and “it appears that Peters does not contemplate a user selecting more than one button and there does not appear to be any motivation to adapt Peter to provide concurrently selectable command buttons.”  The Examiner respectfully disagrees that there would be no motivation to include concurrently selectable command buttons in Peters.  First, while Peters teaches selection of one button among the options presented to the user, it does not explicitly exclude, discourage, discredit, or prohibit the selection of other types of buttons or multiple buttons at a time.  Second, as noted in the current rejection and with respect to newly applied art, Achlioptas, a person having ordinary skill in the art would have been motivated to combine the O’Sullivan/Peters combination with the features of Achlioptas because “[w]ith each button push, the user continues to annotate and shape his/her own user profile such that after some time, the profile essentially becomes more personalized and/or specific to the user since it apparently identifies various characteristics of the user in terms of his/her 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/M.A.M/Examiner, Art Unit 3621                             
March 26, 2021                                                                                                                                                                           
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621